DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the claim amendments filed on November 12, 2021, the amendment of independent claims 1, 9, 21, and 26 which changes the scope of the claims requires further search and consideration. Therefore the proposed claim amendments filed on November 12, 2021 require further search and consideration. 

Applicant's arguments filed November 12 2021 have been fully considered but they are not persuasive. In regards to the applicant’s arguments regarding the rejection under 35 U.S.C. § 102 made for claim 1 as being anticipated by Hessler (Of Record), the examiner respectfully disagrees with certain arguments presented by the applicant. With regards to the applicants argument on (Pg. 10 of the remarks) regarding the claim feature of “wherein the first reference signal is not mapped on the second symbol”, further search and consideration is required for the newly amended claim feature. 

In regards to the applicant’s argument on (Pg. 11 of the remarks), the examiner respectfully disagrees. More specifically the applicant argues the claim feature in claim 1 of “the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit” is not disclosed in Hessler. However the examiner 

The applicant states that “the office action relies on the second symbol 12 of the second subframe 10 from Fig. 1”, (i.e., Pg. 11 of remarks), however the examiner respectfully disagrees as the final office action of 8/25/2021 on PG. 4 shows that the remaining symbols 12 of the second subframe 10 from the first ODFM symbol 12 may include a second OFDM symbol 12 which will be a “starting symbol” in which the DMRS will be carried when addressing the claim feature. 

The applicant further argues that “there is no teaching or suggestion within Hessler that any symbol 12 after the first symbol 12 of the second subframe 10 carries a DMRS, much less is a starting symbol carrying the DMRS” (i.e., Pg. 11 of remarks). However the examiner respectfully disagrees as Para [0007] of Hessler suggests that the DMRS is generally transmitted early in the subframe and Para [0012] discloses DM-RS 24 may be 

The applicant argues that Hessler only teaches that the DMRS may be transmitted in one or a few symbols within a subframe or within subframe aggregation and that the DMRS could (emphasis added) have been within the early symbols of PDCH 16a, which are not after the first symbol 12 of the second subframe 10 (i.e., see Pg. 11 of remarks). However by stating that the DMRS could have been within the early symbols of PDCH 16a, which are not after the first symbol 12, does not mean that it is explicitly in the first symbol. As previously explained with respect to Fig. 2, a starting symbol carrying DMRS is after a first symbol 12 carrying PT-RS. Therefore such symbol allocation of DMRS and PT-RS can be implemented using the downlink subframe structure of Fig. 1 which would result in a DMRS in a later symbol 12 after the first symbol 12 including PT-RS. That is an early symbol could also still be a symbol after the first symbol 12 carrying PT-RS. Since Hessler illustrates a starting symbol carrying DMRS after a symbol carrying PT-RS in Fig. 2 and discloses in Para [0012] i.e., DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, then it is Hessler, see Fig.’s 1-2). Therefore there is suggestion in Hessler that a symbol 12 of the PDCH after the first symbol 12 in subframe 10 could be a starting symbol for the DMRS based at least on (Figures 1-2 & Para [0012]) of Hessler. The applicant further states that the word “starting” in the claim has meaning and cannot be read out of the claim. However as previously explained, the symbol that includes the first DMRS may be reasonably interpreted as a “starting symbol” since it is a symbol in which the DMRS first starts. 

In regards to the applicant’s arguments on Pg. 11, the applicant argues that the claim feature in claim 1 of, “wherein the first symbol comprises a symbol that carries a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)” is not disclosed in the teachings of Hessler. More specifically the applicant argues that the first symbol 12 of the second subframe 10 illustrated in Fig. 1 of Hessler does not comprise both the PDSCH and the PDCCH but rather the symbol, as illustrated in Fig. 1 of Hessler includes only the PDCCH and a PDCH. The applicant states that a PDCH is different from a PDSCH, (see Pg. 11 lines 18-26 of remarks). However the examiner respectfully disagrees. This is because Fig.2 illustrates example time-frequency grids for the 3GPP communications of the downlink subframe (Hessler, see Fig. 2 & Para’s [0010-0012]). Hessler discloses in Para [0010] i.e., “Fig. 2 illustrates example time-frequency grids containing common phase error reference signals (CPE-RS) and demodulation reference signals (DM-RS). Each grid comprises time/frequency resources Hessler, see Para [0006] i.e., A wireless device detects PDCCH addressed to the wireless device. From the scheduling information in the PDCCH, the wireless device derives PDCH related information. A UE is not aware of PDCCH transmissions to other UEs where a PDCCH to one particular user is carried on a subset of OFDM subcarriers). Therefore Para [0006] of Hessler suggests that the PDCH 16a of the subframe 10 is a Hessler, see Fig. 1 i.e., first symbol 12 of second subframe 10 comprises a symbol that carries PDCH 16a and PDCCH 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADNAN BAIG/Primary Examiner, Art Unit 2461